                   Case 20-15249-SMG             Doc 58      Filed 07/16/20       Page 1 of 8




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     Fort Lauderdale Division

In re:
                                                                       Case No. 20-15249-SMG
PETER SAMUEL ROSEN,
                                                                       Chapter 11
      Debtor.
________________________________/

    CREDITOR, BBX CAPITAL ASSET MANAGEMENT, LLC’S, LIMITED OBJECTION
     TO THE DEBTOR-IN-POSSESSION’S APPLICATION FOR EMPLOYMENT OF VAN
      HORN LAW GROUP, P.A. AS COUNSEL EFFECTIVE JUNE 22, 2020 [ECF NO. 50]

           Creditor, BBX CAPITAL ASSET MANAGEMENT, LLC (“BBX Capital”), by and

through undersigned counsel, hereby files this limited objection to the Application for

Employment of Van Horn Law Group, P.A. as Counsel Effective June 22, 2020 [ECF No. 50],

filed by the Debtor, PETER SAMUEL ROSEN (“Debtor”). In support thereof, BBX Capital

states as follows:

           RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY

           1.      On May 13, 2020 (the “Petition Date”), the Debtor filed his voluntary petition for

relief under Chapter 13 of the Bankruptcy Code [ECF No. 1] (the “Chapter 13 Petition”), which

Petition has been assigned to this Court.1

           2.      On May 27, 2020, Debtor filed his Motion to Convert Chapter 13 Case to

Chapter 11 [ECF No. 13] (the “Motion to Convert”) following BBX Capital’s Motion to Dismiss

the Bankruptcy Case due to the Ineligibility of Debtor [ECF No. 6] (the “Motion to Dismiss”).

           3.      On June 10, 2020, Debtor filed his initial schedules and statements [ECF No. 27],

which schedules and statements have not been amended as of the filing of this Motion.




1
    The petition was subsequently amended with the Court’s authorization. See ECF Nos. 40 and 43.


1855363v1 600595.0017
                   Case 20-15249-SMG           Doc 58      Filed 07/16/20       Page 2 of 8




          4.       Pursuant to a hearing held on June 11, 2020 and for the reasons stated on the

record, on June 22, 2020 this Court entered an Order Denying the Motion to Dismiss [ECF No.

34] and an Order Granting the Motion to Convert [ECF No. 36], among others.

          5.       On June 29, 2020, the Debtor, filed his Application for Employment of Van Horn

Law Group, P.A. as Counsel Effective June 22, 2020 [ECF No. 50] (the “Employment

Application”).

          6.       The Employment Application seeks this Court’s approval for the employment and

retention of “Chad Van Horn, Esq, the law firm of Van Horn Law Group, Inc.[2] and its regular

associates as attorney(s) in this case.” [ECF No. 50 at ¶ 3.]

          7.       Ms. Melissa Goolsarran Ramnauth is specifically identified and presented as a

“regular associate” of the Van Horn Law Group. [ECF No. 50 at ¶ 7.]

          8.       Affidavits of Mr. Van Horn [ECF No. 50 at pp. 3-4] (the “Van Horn Affidavit”)

and Ms. Ramnauth [ECF No. 50 at pp. 5-6] (the “Ramnauth Affidavit” and collectively, the

“Affidavits”) are attached to the Employment Application in support thereof.

          9.       Additionally, the Employment Application includes the engagement agreement

between Van Horn Law Group, P.A. (“Van Horn Law Group”) and Debtor (the “Engagement

Agreement”), which Engagement Agreement was dated and executed on May 27, 2020 [ECF No.

50 at pp. 7-9].

          10.      For the reasons stated herein, BBX Capital files the instant limited objection to

 the Employment Application.




 2
  The body of the Employment Application consistently refers to Van Horn Law Group, Inc. rather than Van Horn
 Law Group, P.A. A search of the Sunbiz website using the terms “Van Horn Law” does not return a result for “Van
 Horn Law Group, Inc.” and, therefore, this appears to be a scrivener’s error.


 1855363v1 600595.0017
                    Case 20-15249-SMG                 Doc 58         Filed 07/16/20   Page 3 of 8




                                               LIMITED OBJECTION

A.         The Disclosure of Compensation Required by Federal Rule of Bankruptcy
           Procedure 2016(b) Has Not Been Filed in this Case. Additionally, it is Unclear
           Whether the Retainer Fee Paid by the Debtor to the Van Horn Law Group was Paid
           Pre- or Post-Petition.

           11.       Pursuant to Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”)

2016(b):

                      “Every attorney for a debtor, whether or not the attorney applies
                     for compensation, shall file and transmit to the United States
                     trustee … the statement required by § 329 of the Code including
                     whether the attorney has shared or agreed to share the
                     compensation with any other entity. The statement shall include
                     the particulars of any such sharing or agreement to share by the
                     attorney, but the details of any agreement for the sharing of the
                     compensation with a member or regular associate of the attorney’s
                     law firm shall not be required.”

See also 11 U.S.C. § 329(a).

           12.       As an initial matter, a review of the docket reveals that the disclosure of

compensation, as required by Bankruptcy Code Section 329(a) and Bankruptcy Rule 2016(b),

has not been filed in the instant Bankruptcy Case. 3

           13.       Additionally, it is unclear based upon the documents that have been filed whether

the retainer fee paid by the Debtor to Van Horn Law Group was paid before or after the Petition

Date.

           14.       Indeed, on June 10, 2020, and while the Bankruptcy Case was still pending as a

Chapter 13 case, Debtor filed his schedules and statements [ECF No. 27], including his

Statement of Financial Affairs (the “SOFA”).




3
    If such disclosure has been filed, it is not readily apparent.


1855363v1 600595.0017
                  Case 20-15249-SMG        Doc 58     Filed 07/16/20    Page 4 of 8




         15.      The SOFA provides that a payment in the amount of $10,085.00 was made to Van

Horn Law Group, P.A. (the “Van Horn Law Group”) in April 2020. See ECF No. 27 at p. 39,

question 16.

         16.      The Engagement Agreement, however, provides that, “[b]efore undertaking any

work in connection with this engagement, [Van Horn Law Group] will require an initial retainer

in the amount of $10,085.00 plus a filing fee of $932.00 for a total of $11,017.00, all of which

must be paid prior to the filing of your bankruptcy case.” See ECF No. 50 at p. 7 (Emphasis in

original). In other words, it contemplates a retainer that, as of the execution of the Engagement

Agreement, had not yet been paid.

         17.      Given that the Engagement Agreement was dated and executed after the Petition

Date and requests the payment of an “initial retainer” for the filing of a case under Chapter 11, it

is unclear whether this “initial retainer” is duplicative of, or in addition to, the April 2020

payment to Van Horn Law Group as identified in the SOFA. If the latter, then such payment

would be a post-petition payment that was neither authorized nor disclosed as required by the

Bankruptcy Code and the Bankruptcy Rules.

         18.      Debtor and his proposed counsel should be required to address this dichotomy,

and should further be required to file the disclosure of compensation as required by Section

329(a) Bankruptcy Rule 2016(b) in a form substantially similar to Bankruptcy Form No. B-2030.

B.       Debtor Has Not Established that Ms. Ramnauth and MDGR Law, P.A. are, in Fact,
         “Regular Associates” of the Van Horn Law Group.

         19.      Bankruptcy Rule 9001(10) provides that a “regular associate” means “any

attorney regularly employed by, associated with, or counsel to an individual or firm.

         20.      First, while the Affidavits filed in support of the Employment Application appear,

on their face, to be sufficient, in reality they simply contain vague, conclusory assertions that Ms.



1855363v1 600595.0017
                  Case 20-15249-SMG         Doc 58    Filed 07/16/20     Page 5 of 8




Ramnauth and her firm, MDGR Law, P.A. (“MDGR Law”), are “regularly employed” by Van

Horn Law Group, no further information has been provided in order for this Court or the parties

to determine whether Ms. Ramnauth and MDGR Law are, in fact, “regularly employed.” See

ECF No. 50 at p. 3, ¶ 3 and p. 5, ¶ 3.

         21.      In In re Wilkerson, No. 14-00582, 2016 WL 3402457 (Bankr. D.D.C. June 13,

2016), the Bankruptcy Court for the District of Columbia held that, on the facts before it, the

independent contractor attorney was not “regularly associated” with or “regular counsel” to

debtor’s counsel. In re Wilkerson, 2016 WL 3402457 at *4. Specifically, the Wilkerson Court

found:

                  “Weiner was not regularly associated with Fisher’s law firm or
                  regularly counsel to that firm. Her relationship with Fisher was
                  sporadic (albeit fairly often, working on four or five cases with
                  Fisher last year) and not on a regular basis … In any event, the ‘of
                  counsel’ designation when used meant nothing more than that
                  Weiner was assisting in such cases, not that she was regularly
                  associated with or regularly associated with Fisher’s firm. Weiner
                  was thus not excepted from the requirement of § 329(a) based on
                  being a ‘regular associate’ of Fisher.”

Id.

         22.      Here, nothing has been offered to support the contention that Ms. Ramnauth and

MDGR Law, P.A. are, in fact, “regularly employed” by Van Horn Law Group, rather than

employed merely sporadically, even if fairly often.

         23.      To be sure, Ms. Ramnauth is the owner of MDGR Law, which maintains its own

website, email address, phone number, and outward appearance separate and apart from Van

Horn Law Group (though undersigned counsel notes that Ms. Ramnauth’s Florida Bar profile

indicates she is “of counsel” to Van Horn Law Group). See https://www.mdgrlaw.com; see also

ECF No. 50 at p. 5, ¶ 2.




1855363v1 600595.0017
                  Case 20-15249-SMG        Doc 58    Filed 07/16/20     Page 6 of 8




         24.      Proposed counsel for the Debtor should be required to establish facts to support

the position that Ms. Ramnauth and MDGR Law are, in fact, “regularly employed”.

         25.      Additionally, and to the extent that Ms. Ramnauth and MDGR Law are not

“regularly employed” by Van Horn Law Group, Ms. Ramnauth and MDGR Law have not made

the requisite disclosures under Bankruptcy Code Section 329(a) and Federal Rule of Bankruptcy

Procedure 2016(b). See In re Wilkerson, 2016 WL 3402457 at *5 (“Although Weiner was

receiving compensation (as a subcontractor) from Fisher, and not from the estate, § 329 and Rule

2016(b) are clear that an attorney representing a debtor in a case (as Weiner was) is required to

disclose her agreement for compensation to be paid for representing the debtor ‘whether or not

such attorney applies for compensation.’”).

C.       Additionally, it is Unclear Whether Ms. Ramnauth Might Ultimately Share in Any
         Fees that Might be Awarded in this Case.

         26.      Section 504 of the Bankruptcy Code is more narrow than Rule 9001(10), and

provides that “[a] member, partner, or regular associate in a professional association,

corporation, or partnership may share compensation or reimbursement received … with another

member, partner, or regular associate in such association, corporation, or partnership …”. 11

U.S.C. § 504(a)-(b) (Emphasis added).

         27.      “In order to be permitted to share fees, the attorneys must be within the same

firm.” In re Kuykendall, 501 B.R. 311, 320 (Bankr. S.D. Tex. 2013) (finding that “[a]lthough

Crosland’s agreement with TMLG describes Crosland as an “Associate Attorney,” Crosland

maintains an office separate from that of TMLG, and is a partner in a firm other than TMLG,”

therefore concluding that “Crosland is not a regular associate of TMLG”); see also In re

Ferguson, 445 B.R. 744, 753 (Bankr. N.D.Tex. 2011) (recognizing that “courts have held that

office sharing and a regular contract relationship, by themselves, will not suffice to fit within the



1855363v1 600595.0017
                  Case 20-15249-SMG        Doc 58     Filed 07/16/20    Page 7 of 8




exception [of Section 504(b)(1)].”); contra In re Worldwide Direct, Inc., 316 B.R. 637 (Bankr.

D.Del. 2004) (finding temporary employees to be “regular associates” for purposes of Section

504(b)(1)).

         28.      The Affidavits filed in support of the Employment Application only generally

state that Ms. Ramnauth’s compensation is on a “reasonable hourly basis not in connection with

any retainer paid by the Debtor.” See ECF No. 50 at p. 3, ¶ 3 and p. 5, ¶ 4 (Emphasis added).

The Affidavits are not clear, however, as to whether or not Ms. Ramnauth and MDGR Law will

or will not share in the ultimate fee compensation.

         29.      Stated differently, the Employment Application does not identify whether (a) Ms.

Ramnauth will be compensated by Van Horn Law Group regardless of the outcome of the instant

Bankruptcy Case and regardless of any fee application that may or may not be filed or approved

by this Court, or (b) whether Ms. Ramnauth’s compensation will only be paid for the hours that

she bills and that are ultimately approved by this Court pursuant to a fee application.

         30.      BBX Capital notes that, while the instant arguments as to fee sharing may be

premature, BBX Capital nonetheless raises them at this early juncture in order to (1) eliminate

the possibility that BBX Capital could be deemed to have waived same by not raising them at

this time, and (2) highlight and forecast an issue which may arise in the future so that such issue

may be remedied now. To the extent this Court declines to address or rule upon such arguments

at time, BBX Capital expressly reserves the right to raise such objections or arguments at a later

date as may be necessary and appropriate.

Dated this 16th day of July, 2020.                    TRIPP SCOTT, P.A.
                                                      Counsel for BBX Capital Asset
                                                      Management, LLC
                                                      110 Southeast Sixth Street
                                                      Fifteenth Floor
                                                      Fort Lauderdale, Florida 33301



1855363v1 600595.0017
                  Case 20-15249-SMG     Doc 58    Filed 07/16/20     Page 8 of 8




                                                   Telephone: (954) 525-7500
                                                   Facsimile: (954) 761-8475

                                            By:   /s/ Christina V. Paradowski
                                                   Christina V. Paradowski
                                                   Florida Bar No. 0056708
                                                   cvp@trippscott.com
                                                   hbb@trippscott.com
                                                   Jerry D. Tamayo
                                                   Florida Bar No. 28532
                                                   jdt@trippscott.com
                                                   hbb@trippscott.com



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 16, 2020, a copy of the foregoing was electronically

filed with the Court using the CM/ECF system, which sent notification to all parties of interest

who are participating in the CM/ECF system.

                                                   By: Christina V. Paradowski
                                                      CHRISTINA V. PARADOWSKI




1855363v1 600595.0017
